TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 8, 2022



                                     NO. 03-22-00668-CV


                                    Carlos Tello, Appellant

                                               v.

             Office of the Attorney General, Child-Support Division, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY


Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction.        Because appellant is

presumed indigent and unable to pay costs, no adjudication of costs is made.